                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


M.P. MOON,

                    Plaintiff,

              v.
                                                 No. 1:19-cv-01856-SB
CORTEVA, INC. and DUPONT DE
NEMOURS, INC.,

                    Defendants.


P. Bradford deLeeuw, DELEEUW LAW LLC, Wilmington, Delaware; Michael C.
McKay, MCKAY LAW, LLC, Scottsdale, Arizona.

                                                          Counsel for Plaintiff.

Beth Moskow-Schnoll, Brittany M. Giusini, Juliana R. van Hoeven, BALLARD
SPAHR LLP, Wilmington, Delaware; David S. Fryman, Katherine J. Atkinson,
BALLARD SPAHR LLP, Philadelphia, Pennsylvania.

                                                       Counsel for Defendants.




                                 MEMORANDUM OPINION




May 7, 2021
BIBAS, Circuit Judge, sitting by designation.

   M.P. Moon, a former DuPont employee, is suing over his retirement plan. He is

suing DuPont, the plan sponsor, and Corteva, DuPont’s parent. Compl. ¶¶ 5–6, D.I.

19. He claims that the companies breached their fiduciary obligations by failing to

tell him he was eligible for retirement benefits.

   The companies have moved to dismiss. They argue that they are not plan fiduci-

aries, though they concede that the plan’s Administrative Committee is and that

Moon could sue it instead. D.I. 22, at 9.

   Moon does allege that the companies are fiduciaries. Compl. ¶¶ 5–6. But to survive

the motion to dismiss, he had to support that legal conclusion with concrete factual

allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). He has not and

all but concedes this shortcoming. D.I. 24, at 9. So I will grant the motion and dismiss

without prejudice. Moon should file an amended complaint promptly. He may add

new defendants or add facts that plausibly suggest that the companies (and not just

their Administrative Committee) are fiduciaries.




                                             2
